I concur in the disposition made of this case, without expressing any opinion as to the constitutionality of article 3778 of the Revised Statutes, which article is quoted in the foregoing opinion. If that article be eliminated, the remainder of title 82 is a complete statute regulating the practice of medicine, and therefore, if article 3778 is unconstitutional, as claimed by appellant, the balance of the statute is valid, and should be enforced without reference to said article.
I agree to the judgment of affirmance.